Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the lines and words are faint making them hard to reproduce and read (see the drawings of PGPub 2020 0393025).
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end portions of a first cable in the first pair of cables and a first cable in the second pair of cables are helically wrapped around the capstan (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note that fig 7 and 12-15 don’t meet the limitations “a rigid body having first and second opposing end plates interconnected by at least one rigid crossmember” (as there appears to be only 1 end plate (34, e.g. fig 7)), “each of the end plates being adapted to receive a rolling diaphragm linear actuator to thereby cause linear displacement of the rigid body” (the end plate and any corresponding rigid body is stationary) “in an axial direction upon actuation of the rolling diaphragm linear actuators” of claim 1 or “first and second pair of cables” (since it includes 2 single cables) of 2; and therefore the cables helically wrapped around the capstan of fig 7 and 12-15 do not show all the claimed features of claim 4. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Note that fig 7 and 12-15 don’t meet the limitation, since it doesn’t have “a rigid body having first and second opposing end plates interconnected by at least one rigid crossmember” (as there appears to be only 1 end plate (34, e.g. fig 7)).
Claims 2-15 depend from claim 1, and therefore have the same problem as claim 1.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 9 line 4 “a first of the end plates” is confusing, since it should refer back to that of claim 2 line 2.
Claim 10 is confusing, since it depends from claim 9.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Dorkins (3033380) in view of McCollum (3767160). Dorkins discloses a linear to rotary motion converter comprising a rigid body having first and second opposing end plates (61) interconnected by a rigid crossmember (62, e.g. fig 5), and operably coupled to a capstan (80); wherein each of the end plates is connected to a double acting fluid linear actuator, to thereby cause linear displacement of the rigid body .
McCollum teaches, for a double acting fluid linear actuator (18) with a rod (24, 14) extending out of a housing (18); that the fluid linear actuator is a rolling diaphragm (34, column 2 line 27) linear actuator.
Since Dorkins and McCollum each disclose double acting fluid linear actuators, having rods extending out of housings; it would have been obvious at the time the invention was made to one having ordinary skill in the art to replace the fluid linear actuators of Dorkins with rolling diaphragm linear actuators, as taught by McCollum, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 
Dorkins discloses the crossmember is mechanically connected to the end plates under compression loading (by screws 68; claim 11); one of the rolling diaphragm linear actuators is a hydraulic rolling diaphragm linear actuator (column 1 line 25; claim 12); the capstan is located between the end plates (fig 4; claim 15).
 
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Dorkins (3033380) in view of McCollum (3767160), as applied to claim 12 above, and further in view of Lane (2404639). The modified Dorkins discloses all of the elements of claim 13, as discussed above; but does not disclose that at least one of the rolling diaphragm linear actuators is a pneumatic rolling diaphragm linear actuator.
Lane teaches, for a linear to rotary motion converter having a rigid body having first and second opposing end plates (of 17) interconnected by a rigid crossmember (of 17, e.g. fig 1), and operably coupled to a capstan (16), such that the rigid body is translated to rotational motion of the capstan by a double acting fluid linear actuator; that the double acting fluid linear actuator can be either a hydraulic or a pneumatic linear actuator (column 2 line 23-24).
. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rockwell refers to cables (54, 61) connecting end plates (58, 64) of a rigid body to a capstan (31).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745